Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 1 of 51 PageID #: 132
                                                                            FILED 
                                                                            CLERK 
                                                                                
                                                                  11/26/2018  9:56 am
                    UNITED STATES DISTRICT COURT
                    E A S T E R N D I S T R I C T O F N E W Y O R K U.S. DISTRICT COURT 
                                                             EASTERN DISTRICT OF NEW YORK 
       ------------------------------X Docket#                      LONG ISLAND OFFICE 
       UNITED STATES OF AMERICA,     :            18-CR-00607-JFB
                                     :
            - versus -               :            U.S. Courthouse
                                     :            Central Islip, New York
       KHWAJA, et al.,               :
                       Defendant     :            November 15, 2018
       ------------------------------X
                TRANSCRIPT OF CRIMINAL CAUSE FOR ARRAIGNMENT
                    BEFORE THE HONORABLE JOSEPH F. BIANCO
                        UNITED STATES DISTRICT JUDGE
       A    P     P    E    A     R     A    N    C    E     S:


       For the Government:                  Richard P. Donoghue, Esq.
                                            United States Attorney
                                      BY:   Burton T. Ryan, Jr., Esq.
                                            Assistant U.S. Attorney
                                            100 Federal Plaza
                                            Central Islip, NY 11722

       For Defendant E. Khwaja:             Anthony LaPinta, Esq.
                                            Reynolds, Caronia,
                                            Giannelli, Hagney,
                                            LaPinta & Hargraves
                                            200 Vanderbilt Motor Pkwy
                                            Hauppauge, NY 11788

       For Defendant A. Khwaja:             Nancy L. Bartling, Esq.
                                            LaRusso & Conway, LLP
                                            300 Old Country Rd, Ste 341
                                            Mineola, NY 11501

       For Defendant Rahimi:                Alan M. Nelson, Esq.
                                            300 Marcus Avenue
                                            Lake Success, NY 11042

       For Defendant Rhamatzada:            Glenn Obedin, Esq.
                                            Naiburg, Obedin
                                            & Weissman, LLP
                                            320 Carleton Avenue
                                            Central Islip, NY 11722

       Transcription Service:               Transcriptions Plus II, Inc.
                                            61 Beatrice Avenue
                                            West Islip, New York 11795
                                            laferrara44@gmail.com

       Proceedings recorded by electronic sound-recording,
       transcript produced by transcription service
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 2 of 51 PageID #: 133



                                                                               2
                                   Proceedings

 1                THE CLERK:     Calling Case 18-cr-607, United

 2   States of America v. Khwaja.

 3                Counsel, please state your appearance for the

 4   record.

 5                MR. RYAN:     For the government, your Honor,

 6   Burton Ryan.

 7                MR. LAPINTA:      Appearing for Enayatullah Khwaja,
 8   Anthony LaPinta.

 9                Good morning, your Honor.

10                THE COURT:     Good afternoon, Mr. LaPinta.

11                MS. BARTLING:      Good afternoon, your Honor.

12                Appearing for Abdulrahman Khwaja, Nancy

13   Bartling.

14                MR. OBEDIN:      Good afternoon, your Honor.

15                Appearing for Shikeba Rhamatzada, Glenn Obedin.

16                THE COURT:     Good afternoon, Mr. Obedin.

17                MR. NELSON:      Good afternoon, your Honor.
18                Appearing on behalf of Rana Rahimi, Alan

19   Nelson.

20                THE COURT:     Good afternoon, Mr. Nelson.

21                We have all four defendants present in the

22   courtroom.     As you know, this case was assigned me

23   pursuant to the indictment that was returned by the grand

24   jury.    I assume all four defendants were arrested earlier

25   today.    Mr. Ryan, is that correct?




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 3 of 51 PageID #: 134



                                                                               3
                                   Proceedings

 1                MR. RYAN:     That's correct, Judge.

 2                THE COURT:     Okay.    Let me just advise them of

 3   their rights.

 4                I'm going to advise you of your rights, each of

 5   the four defendants.        You have the right to have the

 6   charges that have been filed against you presented to you

 7   and get a copy of it.        That would be the indictment.
 8                You have the right to retain counsel or if you

 9   cannot afford counsel, one would be appointed to

10   represent you in the case.          You also have the right to

11   have the circumstances, if any, under which you should be

12   released on bail be considered by the Court and you have

13   a right not to make a statement and any statement you

14   make can be used against you.

15                Do you understand that -- I'm just going to use

16   the first initial -- Mr. E. Khwaja?

17                DEFENDANT E. KHWAJA:        Yes.
18                THE COURT:     Mr. A. Khwaja?

19                DEFENDANT A. KHWAJA:        Yes.

20                THE COURT:     Ms. Rhamatzada?

21                DEFENDANT S. RHAMATZADA:           Yes.

22                THE COURT:     And Ms. Rahimi?       You just have to

23   speak into the mic.

24                DEFENDANT R. RAHIMI:        Yes.

25                THE COURT:     Okay.    So first I am going to deal




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 4 of 51 PageID #: 135



                                                                               4
                                   Proceedings

 1   with the issue of counsel.          I have -- I think I have only

 2   two financial affidavits before me but it appears I have

 3   the one for A. Khwaja, as well as Rhamatzada, Ms.

 4   Rhamatzada, but it appears they have significant assets

 5   based upon the affidavit.

 6                So let me just ask you, Mr. Obedin, is it her

 7   intention to retain counsel?          Is that -- what do you
 8   understand to be her intention?

 9                MR. OBEDIN:      Well, your Honor, it's my

10   understanding that the family has retained counsel.

11                THE COURT:     Oh, okay.

12                MR. OBEDIN:      I spoke earlier this evening or

13   this afternoon with Noam Biale from Sher Tremonte who

14   informed me that he is retained --

15                THE COURT:     Okay.

16                MR. OBEDIN:      -- to represent my client but he

17   would like me to go forward with the arraignment and to
18   make a bail application.

19                THE COURT:     Okay.

20                MR. OBEDIN:      And so I am prepared to do that.

21                THE COURT:     Okay.

22                MR. OBEDIN:      However, I did not discuss the

23   waiver of time with him and I would be more comfortable

24   not waiving time and allowing him to make that decision

25   when he ultimately steps in which he told me could be as




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 5 of 51 PageID #: 136



                                                                               5
                                   Proceedings

 1   early as tomorrow if the Court wanted to put the case

 2   back on for tomorrow.

 3                THE COURT:     Yes, I certainly -- especially if

 4   you're not comfortable waiving time, to put it on for

 5   tomorrow.

 6                MR. OBEDIN:      I think that would best.

 7                THE COURT:     Okay.    But let me just ask your
 8   client, are you -- Ms. Rhamatzada, as you heard, your

 9   retained counsel is not available today.              So I just want

10   to make sure you're okay with Mr. Obedin representing you

11   for today's proceeding.

12                DEFENDANT S. RHAMATZADA:         Yes.

13                THE COURT:     Okay.    So I am going to appoint

14   you, Mr. Obedin, just for today, okay?

15                And Ms. Bartling, what's your understanding?

16                MS. BARTLING:      Your Honor, I have not spoken to

17   any other attorney and my client indicated to me he would
18   like me to proceed as his counsel.            He is authorized me

19   and agreed to have me proceed and with respect to that, I

20   will continue if the Court allows.            I haven't not spoken

21   to anyone else, so at this point, it's not my belief that

22   he will be hiring additional counsel.

23                THE COURT:     Yes.    I mean, I will allow you to

24   certainly to represent him for purposes of today but, for

25   example, it says he has a $900,000 home.              So I don't know




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 6 of 51 PageID #: 137



                                                                               6
                                   Proceedings

 1   what the equity is in the home but he would have to give

 2   me more information for me to appoint you for beyond

 3   today, okay?

 4                MS. BARTLING:      Understood.

 5                THE COURT:     All right.

 6                Mr. LaPinta, what's your understanding?

 7                MR. LAPINTA:      Your Honor, my client has advised
 8   me of his desire to have me continue with his

 9   representation.       I'm not aware of whether he has filled

10   out a financial affidavit or not.            I haven't spoken to

11   him regarding his finances or ability to retain counsel.

12   There's been      no private lawyer that's been engaged or in

13   contact at this juncture and I am prepared to move

14   forward until otherwise directed by the Court.

15                THE COURT:     Okay.     Yes, again, similar to the

16   other counsel, I will appoint you for purposes of today's

17   proceeding.      I would ask that you work with your client
18   to fill out the affidavit to see whether he would qualify

19   to have you be appointed or not, okay?

20                MR. LAPINTA:      Yes.

21                THE COURT:     All right.

22                And Mr. Nelson, what's your understanding?

23                MR. NELSON:      Judge, I am in the position as Mr.

24   LaPinta is.     I have spoken to my client, as well as her

25   husband.     They would like me to proceed and represent




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 7 of 51 PageID #: 138



                                                                               7
                                   Proceedings

 1   them for purposes of today.          I spoke with pretrial

 2   services, and they were going to have an affidavit

 3   prepared.     I believe that a representative of pretrial

 4   services just left to get the fee affidavit they have

 5   prepared and I am prepared to proceed today with the

 6   Court's permission on behalf --

 7                THE COURT:     But you believe that they will
 8   qualify based upon your conversations or you don't know?

 9                MR. NELSON:      I'm not sure, Judge.

10                THE COURT:     Okay.

11                MR. NELSON:      I'm acquiring information

12   concerning the equity in their home for purposes of

13   potential bail application at a later time.               I think

14   that's going to be the Court's decision.

15                THE COURT:     All right.      Okay.   So I will also

16   appoint you, at least for purposes of today, until we

17   figure out the financial circumstances to represent Ms.
18   Rahimi.

19                In terms of what I thought we would do, I know

20   we we're waiting for some pretrial services report, for

21   any counsel who wished to make a bail application today,

22   obviously I will wait for the report and my understanding

23   from talking to my deputy is that would be at least -- is

24   it Mr. Nelson --

25                THE CLERK:     Yes, Judge.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 8 of 51 PageID #: 139



                                                                               8
                                   Proceedings

 1                THE COURT:     Yes, Mr. Nelson, you don't plan on

 2   making a bail application today, is that correct?

 3                MR. NELSON:      That's correct, your Honor.

 4                THE COURT:     All right.      So we will proceed with

 5   everything except the bail issues and Mr. Nelson, you

 6   could even -- once we get through with you, you can

 7   leave.    You don't have to hang around for the bail
 8   arguments if you don't want to.           You're free to stay

 9   obviously, if you wish.         Okay?

10                MR. NELSON:      Thank you, your Honor.

11                THE COURT:     All right.      So are each of the

12   clients prepared to be arraigned on the indictment?

13                MR. LAPINTA:      Yes, your Honor.

14                MR. OBEDIN:      Yes, your Honor.

15                MS. BARTLING:      Yes.

16                MR. NELSON:      Yes.

17                THE COURT:     Okay.    Mr. -- how do you pronounce
18   the first name?

19                DEFENDANT E. KHWAJA:        [N-EYE-TOE-LA].

20                THE COURT:     -- Enayatullah Khwaja, have you

21   received a copy of the indictment?

22                DEFENDANT E. KHWAJA:        Yes.

23                THE COURT:     Have you had time to review it and

24   discuss it with Mr. LaPinta for purposes of being

25   arraigned?




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 9 of 51 PageID #: 140



                                                                               9
                                   Proceedings

 1                DEFENDANT E. KHWAJA:        Yes.

 2                THE COURT:     Do you waive the public reading of

 3   the entire indictment?

 4                DEFENDANT E. KHWAJA:        Yes.

 5                THE COURT:     And how do you plead, guilty or not

 6   guilty?

 7                DEFENDANT E. KHWAJA:        Not guilty.
 8                THE COURT:     All right.      A not guilty plea has

 9   been entered.

10                Mr. Abdulrahman Khwaja, have you received a

11   copy of the indictment?

12                DEFENDANT A. KHWAJA:        Yes, sir.

13                THE COURT:     Have you had time to discuss it and

14   review it with Ms. Bartling for purposes of your

15   arraignment?

16                DEFENDANT A. KHWAJA:        Yes.

17                THE COURT:     Do you waive the public reading of
18   the indictment?

19                DEFENDANT A. KHWAJA:        Yes.

20                THE COURT:     How do you plead, guilty or not

21   guilty?

22                DEFENDANT A. KHWAJA:        Not guilty.

23                THE COURT:     Okay.    A not guilty plea has been

24   entered.

25                Ms. Rhamatzada, have you received a copy of the




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 10 of 51 PageID #: 141



                                                                                10
                                    Proceedings

  1   indictment?

  2               DEFENDANT S. RHAMATZADA:            Yes.

  3               THE COURT:      Have you had time to discuss it --

  4   review and discuss it with Mr. Obedin for purposes of the

  5   arraignment?

  6               DEFENDANT S. RHAMATZADA:            Yes.

  7               THE COURT:      Do you waive the public reading of
  8   the indictment?

  9               DEFENDANT S. RHAMATZADA:            Yes.

10                THE COURT:      How do you plead?

11                DEFENDANT S. RHAMATZADA:            Not guilty.

12                THE COURT:      Okay, a not guilty plea has been

13    entered.

14                And Ms. Rahimi, have you received a copy of the

15    indictment?

16                DEFENDANT R. RAHIMI:         Yes.

17                THE COURT:      Have you had time to discuss it
18    with Mr. Nelson and review it?

19                DEFENDANT R. RAHIMI:         Yes.

20                THE COURT:      Do you waive the public reading of

21    the indictment?

22                DEFENDANT R. RAHIMI:         Yes.

23                THE COURT:      How do you plead, guilty or not

24    guilty?

25                DEFENDANT R. RAHIMI:         Not guilty.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 11 of 51 PageID #: 142



                                                                                11
                                    Proceedings

  1                THE COURT:     Okay.    Ms. Rahimi has entered a not

  2   guilty plea.     Okay.

  3                So why don't I hear from the government, not on

  4   the issue of bail yet but in terms of just generally

  5   moving forward.

  6                MR. RYAN:    Judge, two things; one, we believe

  7   the case which involves months of electronic surveillance
  8   of these defendants is a complex case.             Not only is there

  9   electronic surveillance, there's also a tremendous number

10    of bank records.      There's at least 21 different bank

11    accounts that were seized today and the bank records go

12    back many years, as well as the execution of search

13    warrants that is ongoing as we speak of the businesses

14    and their bank records.

15                 So we believe that the case should be declared

16    a complex case for Speedy Trial purposes.              Also, we have

17    submitted to -- under separate cover to your Honor today,
18    an application for an order to unseal certain of the

19    defendants' electronic interception, so that we can serve

20    them and their attorneys with copies of the electronic

21    interceptions.

22                 THE COURT:     All right.

23                 MR. RYAN:    And so we intend to proceed

24    immediately to discovery, as soon as those issues are

25    addressed.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 12 of 51 PageID #: 143



                                                                                12
                                    Proceedings

  1               THE COURT:      Okay.    Have you discussed with

  2   defense counsel a date for the next status conference or

  3   you didn't get that far?

  4               MR. RYAN:     I believe, Judge, that there was a

  5   discussion originally of 30 days but when everyone

  6   realized that new counsel would be coming in, I believe

  7   that there was a date about 14 days out as a control date
  8   that was selected while the issue of representation is

  9   resolved.

10                THE COURT:      All right.     Is that November 30th

11    then?   Is that what the date -- Michelle?

12                THE CLERK:      Yes, November 30th.

13                THE COURT:      Okay.

14                THE CLERK:      It's the date, at 1 o'clock.

15                THE COURT:      All right.     In terms of the complex

16    case designation, I think I will hold off on that

17    designation until again, we figure out who the counsel is
18    going to be, make sure that they don't disagree with

19    that.   I will, obviously, deal with the Speedy Trial

20    issue independent of that designation.

21                But let me start with Mr. Nelson, since you're

22    not making a bail application today, so what do you want

23    to do in terms of the next date, Mr. Nelson?              Did you

24                MR. NELSON:      Your Honor, I have discussed this

25    with my -- I have discussed the issue with my client and




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 13 of 51 PageID #: 144



                                                                                13
                                    Proceedings

  1   we are prepared to exclude Speedy Trial till November the

  2   30th at 1 o'clock, which I understand is a convenient

  3   time for the Court.

  4               THE COURT:      Okay.    Have you executed the

  5   waiver?

  6               MR. NELSON:      Yes, I have.

  7               THE COURT:      Okay.    Do you have it?
  8               THE CLERK:      They must still have it.         Does

  9   defendant still have the waiver over there?

10                THE COURT:      Just give me one second.

11    (Pause)

12                THE COURT:      I now have all four pretrial

13    services reports.       I am just reviewing them.

14    (Pause)

15                THE COURT:      Okay.    Ms. Rahimi, I just want to

16    make sure you understand what this form means.               I am sure

17    Mr. Nelson has explained it to you.            You heard -- he's
18    asking me to adjourn your case until November 30th.                 You

19    have a right to have a trial within 70 days of today

20    under the Speedy Trial Act.

21                However, you also have the right to ask that

22    that clock be stopped because you want to have time to

23    consider how you want to proceed with respect to the

24    case.   I am trying to read the handwriting here in terms

25    of the reason.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 14 of 51 PageID #: 145



                                                                                14
                                    Proceedings

  1               MR. NELSON:      Your Honor, it would be to review

  2   the discovery that's provided by the government.

  3               THE COURT:      Okay.    I don't know what that says.

  4               MR. NELSON:      You wouldn't be the first person

  5   to have difficulty reading my handwriting, your Honor.

  6               THE COURT:      Oh, does that say review of

  7   discovery, is that what you wrote?
  8               MR. NELSON:      Yes.

  9               THE COURT:      Okay.    Yeah, I could see that now.

10    Okay.   I will leave it.       So that will give -- the

11    government is going to give discovery or evidence in the

12    case to you and your attorney to start reviewing it, and

13    how you want to proceed with respect to the case.

14                Also, as I will discuss in a moment, your

15    lawyer is consenting to your detention without prejudice

16    to   making a bail application.         So even before November

17    30th, he can ask to come in and make a bail application
18    at you request.

19                But I want to make sure you understand by

20    signing this, you're agreeing to stop that clock until

21    November 30th, so that you and your lawyer can do those

22    things.    Is that your wish?

23                DEFENDANT R. RAHIMI:         Yes.

24                THE COURT:      Okay.    So I am going to -- and

25    obviously, we'll deal with this issue with the other




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 15 of 51 PageID #: 146



                                                                                15
                                    Proceedings

  1   three defendants if they don't agree to that next date

  2   but I am going to put this defendant on for November 30th

  3   at 1 p.m.    There's only one Speedy Trial clock for the

  4   case and again, I will deal with this issue in a moment

  5   with the other defense counsel but for purposes of this

  6   defendant, at least for now, I am excluding the time from

  7   today until November 30th, under Title 18 USC Section
  8   3161(h)(7)(A), in order to allow her and her counsel time

  9   to obtain the discovery and review it and decide how they

10    wish to proceed with respect to the case.

11                I find that the ends of justice served by

12    granting the continuance outweigh the best interest of

13    both the public and the defendant in a speedier trial.

14                Actually, I am looking at the waiver now.               I

15    see that other defendants have signed it as well.                I am

16    just trying to -- Mr. Abdulrahman signed it, is that

17    correct, Ms. Bartling?
18                MS. BARTLING:       That's correct.

19                THE COURT:      Okay.    And who is the defendant

20    number one's signature, I can't read --

21                MR. LAPINTA:      I did, your Honor, yes.

22                THE COURT:      Okay.    So your client is willing to

23    agree to that, as well?

24                MR. LAPINTA:      To the Speedy Trial waiver, yes.

25                THE COURT:      Okay.    So let me just --




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 16 of 51 PageID #: 147



                                                                                16
                                    Proceedings

  1   Enayatullah Khwaja and Abdulrahman Khwaja, you heard what

  2   I just explained.       It's the same thing for you, by

  3   signing this waiver, you're agreeing to exclude the time

  4   under the Speedy Trial Act until November 30th, so you

  5   and your attorneys can obtain discovery and review it.

  6               Is that your wish, Mr. Enayatullah Khwaja?

  7               DEFENDANT E. KHWAJA:         Yes.
  8               THE COURT:      And Mr. Abdulrahman Khwaja?

  9               DEFENDANT A. KHWAJA:         Yes.

10                THE COURT:      Okay.    So again, I am making the

11    same finding as with respect to them.            And let me just

12    ask you, Mr. Obedin, what's your intention with respect

13    to this issue?

14                MR. OBEDIN:      Yes, your Honor.

15                THE COURT:      I guess we're going to put this on

16    for tomorrow --

17                MR. OBEDIN:      Since I am only here for the
18    purpose of arraignment --

19                THE COURT:      Right.    Okay.

20                MR. OBEDIN:      -- I really think it's in the best

21    interest of my client to speak with her retained attorney

22    tomorrow --

23                THE COURT:      Okay.

24                MR. OBEDIN:      -- and make that determination.

25                THE COURT:      So what I am going to do is I am




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 17 of 51 PageID #: 148



                                                                                17
                                    Proceedings

  1   excluding the time -- as I said, there's only one clock

  2   for the case as a whole, I am excluding it to the 30th,

  3   subject obviously to new counsel coming in for Ms.

  4   Rhamatzada and if there is an objection to that, I will

  5   deal with it but for present purposes, I am excluding the

  6   time from today for the entire case, all four defendants

  7   who are present, until November 30th.
  8               Under 3161(h)(7)(A), as respect to all of them,

  9   I find that the ends of justice served by granting the

10    continuance outweigh the best interest of the public and

11    the defendants in a speedier trial, in order to resolve

12    these counsel issues, obtain the discovery and start

13    reviewing it.      All right, so, I have signed the waiver

14    for the three defendants who signed it.

15                Okay.    I have the government's detention letter

16    and you're seeking detention with respect to all four

17    defendants, both on risk of flight and danger to the
18    community, Mr. Ryan?

19                MR. RYAN:     Judge, I believe that there is a

20    danger to the community and risk of flight for all four

21    defendants, though I believe the primary danger is by the

22    organizers of the -- and the operators of the scheme, the

23    two cousins, Khwaja.        I believe that --

24                THE COURT:      Okay.    Hold on.    I just want to

25    deal with Mr. Nelson first.




                          Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 18 of 51 PageID #: 149



                                                                                18
                                    Proceedings

  1                MR. RYAN:    Oh, Mr. Nelson's --

  2                THE COURT:     I just wanted to confirm, you're

  3   seeking detention for all four?

  4                MR. RYAN:    I seek the detention of all four,

  5   Judge.

  6                THE COURT:     On both grounds?

  7                MR. RYAN:    On both grounds.
  8                THE COURT:     Okay.    So Mr. Nelson, I just want

  9   to confirm as you said earlier, you're consenting to

10    detention without prejudice to reopening the bail hearing

11    at any time?

12                 MR. NELSON:     That's correct, your Honor.

13                 THE COURT:     Okay.

14                 MR. NELSON:     I do anticipate having a bail

15    package to present to the Court by November the 30th, if

16    not earlier but at the present time, we'll consent to the

17    entry of a permanent order of detention without
18    prejudice.

19                 THE COURT:     Okay.    Based upon the indictment

20    and the government's letter, as well as the other

21    information I have in the pretrial services report, at

22    this juncture, on consent, I am detaining Ms. Rahimi as a

23    danger and on risk of flight without prejudice to a

24    future bail application on November 30th or sooner and

25    then obviously, it will be a de novo review.              Okay?    All




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 19 of 51 PageID #: 150



                                                                                19
                                    Proceedings

  1   right.

  2               So now then do you want to address then the

  3   issue of detention with regard to the other three

  4   defendants?

  5               MR. RYAN:     Yes, Judge.      I believe pretrial

  6   services has submitted the reports for the other three

  7   defendants.
  8               THE COURT:      Yes, I have them but if you want to

  9   say anything else orally beyond your letter --

10                MR. RYAN:     Judge, I believe it's unnecessary to

11    say anything beyond the letter at this point.               If there's

12    any specific issues raised by defense counsel in

13    argument, I will just address them in response.

14                THE COURT:      Whoever wants to go first -- Mr.

15    LaPinta, do you want to go first?

16                MR. LAPINTA:      Yes, your Honor.       Your Honor,

17    before I begin, please note that in court, the support of
18    my client is his wife of 18 years, his two sisters and

19    his brother-in-law.

20                As you note from the pretrial report, my client

21    is 44 years of age.       He's a citizen of the United States,

22    having been naturalized in 1996.           His parents are

23    residents of Long Island, as are his two sisters, as well

24    and his brother.

25                The family has been residing in Nassau County




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 20 of 51 PageID #: 151



                                                                                20
                                    Proceedings

  1   since they came to the United States back in the early

  2   '80s when my client was a young boy.            He's been here now

  3   since the age, I believe of 10.

  4               He's gainfully employed.          He's the sole

  5   financial supporter of his family.            He has three

  6   children, ages 19, 18 and 13.          Most notably, his youngest

  7   child, his daughter, has autism and autism spectrum,
  8   apraxia is the name of the condition that she suffers

  9   from and she requires constant attention and support,

10    both emotionally and physically.

11                Most of his family, as I said, resides in this

12    area.   He does have a prior conviction, although I would

13    say misdemeanor, damage of property conviction where he

14    successfully completed three years of probation in Nassau

15    County.    He has no history at all of alcohol abuse or

16    drug abuse or mental health treatment.

17                While his wife does work, it's a part-time
18    position in Bloomingdale's in the Huntington Mall.

19                We are prepared with the benefit of having his

20    family owning property, the indictment does list the

21    forfeiture of all of the -- my client's properties, his

22    residence, his investment properties, all of his bank

23    accounts.

24                However, his family members not related to this

25    indictment are prepared to post their properties and we




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 21 of 51 PageID #: 152



                                                                                21
                                    Proceedings

  1   are prepared after my doing investigation and speaking

  2   with his family members, we are prepared to post $2.5

  3   million in a secured bond, secured by my client's

  4   parent's property located in Glen Head, Nassau County.

  5               There are other properties that we are prepared

  6   to post as well, up to an amount of $4.5 million.

  7               In addition to that secured bond, we are
  8   willing to surrender the passport that I believe that was

  9   seized today by the authorities when they executed the

10    search warrant.      We are, of course, willing to limit our

11    travel restrictions to the Metropolitan area, Eastern

12    District, Southern District and report to pretrial

13    services at the Court's discretion.

14                I understand pretrial is recommending that no

15    bail conditions can satisfy their concern of a risk of

16    flight.    If the Court is impressed with that, I would ask

17    that you consider a home confinement situation that would
18    enable him to at least be with his family and provide

19    support, both financially and emotionally during this

20    difficult time.

21                What I will say in reference to the

22    government's submission, is that no matter how you dice

23    this case, it's a nonviolent crime, it's a financial

24    crime, it seems as though from my reading of it, they're

25    trying to bootstrap narcotics distribution and kind of




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 22 of 51 PageID #: 153



                                                                                22
                                    Proceedings

  1   making a quasi-presumption case but my argument is is

  2   that if it was so closely related to the sale and

  3   distribution of narcotics overseas, there would be a

  4   charge of conspiracy to distribute narcotics that would

  5   be part of this indictment and it is clearly not.

  6                So what is presented before the Court are, I

  7   was going to say simple financial crimes, simple but yet
  8   complicated financial crimes that are nonviolent in

  9   nature that are deserving of a bail package and in light

10    of my client's contacts with the community, and his

11    willingness to obey by numerous imposed conditions that

12    the Court has satisfied, I believe we've presented an

13    overwhelming package that would assure the Court of his

14    presence in court.

15                 THE COURT:     Well, let me just ask you a couple

16    of questions before I hear from Mr. Ryan, if he wants to

17    respond.     The government's letter talked about him being
18    -- having permanent residency status, as well in Saudi

19    Arabia.    I don't see that in the pretrial services

20    report.    So I don't -- is he disputing that or --

21                 MR. LAPINTA:     Is that to me or the government?

22    I'm sorry.

23                 THE COURT:     No, I am asking you whether --

24                 MR. LAPINTA:     He does have a residence visa for

25    that country, yes.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 23 of 51 PageID #: 154



                                                                                23
                                    Proceedings

  1               THE COURT:      And they also represent obviously

  2   that the import-export business operates out of Saudi

  3   Arabia, is that accurate or not accurate?

  4               MR. LAPINTA:      Well, he does business in Saudi

  5   -- has done business in Saudi Arabia but in speaking to

  6   my client, he is able to function and operate his

  7   business from his home without traveling.
  8               THE COURT:      I'm not focused on whether -- I

  9   understand he spends, even though he does foreign travel,

10    that he spends his time in the United States but if the

11    company operates out of Saudi Arabia, that's obviously

12    significant.     so I don't know whether he disputes that or

13    not.

14                MR. LAPINTA:      Let me just clarify.

15    (Counsel and client confer)

16                THE COURT:      I think I read that in the

17    government's letter, is that --
18                MR. RYAN:     Yes, Judge.      The evidence that we

19    have is that they operate a business in Saudi Arabia.

20                THE COURT:      What's the name of the business?

21                MR. RYAN:     It's -- they're in imports and

22    exports, it involves toys, it involves distribution of

23    electronics and I is a company that he has gone to Saudi

24    Arabia a number of times to supervise and operate.

25                MR. LAPINTA:      I speaking to my client, your




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 24 of 51 PageID #: 155



                                                                                24
                                    Proceedings

  1   Honor, he is willing, as a condition of bail, to forgo

  2   any of his interest in that property or involvement in

  3   that aspect of his businesses, understanding your concern

  4   of his ties to that country and the allegations contained

  5   in the indictment and however way we could do that and

  6   assure the Court that he is not operating a business out

  7   of that country, we'll do that.
  8               THE COURT:      Before I hear from Mr. Ryan, the

  9   only other -- you made a point about that this is not a

10    narcotics case but in terms of the type of proof that the

11    government has, that he is operating a money laundering

12    business that's funneling narcotics proceeds, one of the

13    things that they rely upon is in their letter and I know

14    you don't have the discovery yet but it seems to be very

15    direct where they say an undercover posing as a drug

16    dealer met in a hotel parking lot and that the defendant

17    received bulk currency from the undercover, purporting to
18    be illegal drug sales.        Is that accurate, Mr. Ryan?

19                MR. RYAN:     That's correct, Judge.

20                THE COURT:      So that's not like an indirect

21    theory.

22                MR. LAPINTA:      Well, what is confusing to me is

23    that as I see it and as I read it, that seems to be part

24    of the conspiracy of drug dealing.

25                THE COURT:      Yeah.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 25 of 51 PageID #: 156



                                                                                25
                                    Proceedings

  1               MR. LAPINTA:      Why isn't he charged with that?

  2               THE COURT:      I don't know the answer to that

  3   but --

  4               MR. LAPINTA:      If it was a noteworthy act that

  5   in furtherance of narcotics distribution, in my

  6   experience with the United States Attorney's Office, they

  7   would charge that and then you would be presented with a
  8   presumption case regarding bail and you're not.

  9               THE COURT:      All right.     Let me hear from Mr.

10    Ryan.    Mr. Ryan, you can respond to anything Mr. LaPinta

11    has said.

12                MR. RYAN:     Judge, as the defendant has been

13    involved in multiple instances of receiving bulk cash and

14    using it to funnel monies to Paraguay and other places

15    where the source of the drug dealers are generally

16    operating out of in the tri-border area between

17    Argentina, Brazil and Paraguay, an undercover Homeland
18    Securities agent did provide cash that it was represented

19    to the defendant to be the proceeds of drug dealing that

20    was then transported in the cash delivered to an

21    individual purporting to be a drug dealer in Paraguay.

22                There are -- in the conspiracy, there are at

23    least 13 undercover operations in which Homeland Security

24    or the DEA were instructed by drug dealers when the DEA

25    undercovers were acting as money launderers to transmit




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 26 of 51 PageID #: 157



                                                                                26
                                    Proceedings

  1   the money they received to the Khwaja companies and

  2   that's the nature of the way they operate.              It's a trade-

  3   based operation in which they use cheap phones as a

  4   method of transporting value from the United States to

  5   South America.

  6               They also directed transport currency at times

  7   to South America or to their brokers in the tri-border
  8   area.   There's extensive evidence of this, not only from

  9   a number of months of wiretaps but also the defendant's

10    phones were examined by Customs agents at various times

11    at border crossing.       WhatsApp applications were found on

12    the defendants' phone transmitting money and arranging

13    for the delivery of cash and many of these individuals

14    have been identified directly as involved in the drug

15    trade, or in other criminal organizations both in South

16    America and here in the United States.

17                THE COURT:      All right.     Based upon my review of
18    the indictment, and the government's letter, as well as

19    my review of the pretrial services report, the Court is

20    -- and obviously I have heard the arguments today, I am

21    detaining Enayatullah Khwaja.          I found the government has

22    met its burden both on the issue of risk of flight, by a

23    preponderance of the evidence and at least based upon the

24    indictment and the proffer of the government on the issue

25    of danger -- by clear and convincing evidence with




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 27 of 51 PageID #: 158



                                                                                27
                                    Proceedings

  1   respect to danger to the community, that detention is

  2   warranted on both grounds.

  3               The reasons are as follows, just addressing the

  4   bail factors and I have considered all of them, I'm going

  5   to focus on what I think is the most significant here.

  6   Although the defendant has ties to the United States,

  7   significant ties as Mr. LaPinta outlined, he also has
  8   significant ties overseas.         He has some type of residency

  9   status in Saudi Arabia.        He has a business that operates

10    in Saudi Arabia and certainly would have a place to go if

11    he wished to flee, could go to Saudi Arabia or another

12    country for that matter.

13                With respect to incentives to flee here, I

14    think they are overwhelming.          The government has outlined

15    in the indictment and in their detention letter, a vast

16    massive money laundering operation, operating largely

17    with money being funneled outside the United States to
18    South America over a five-year period through an import-

19    export business.      They proffer in their letter, which the

20    Court can accept in its discretion for purposes of the

21    bail hearing today, that this defendant structured over

22    $3 million in bank accounts, over $32 million pass

23    through third-party transactions and it is clear that he

24    -- there's millions and millions and millions of dollars

25    that has flowed through bank accounts and companies based




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 28 of 51 PageID #: 159



                                                                                28
                                    Proceedings

  1   upon the nature of the scheme that's alleged, as

  2   supplemented by the government's proffer.

  3               so it appears based upon at least the charges

  4   and the proffer that he has access to large quantities of

  5   cash, millions of dollars in cash through these various

  6   sources and therefore, I don't believe there's any

  7   conditions or combination of conditions that can
  8   reasonably assure his appearance in court because

  9   although this is obviously a significant bail package

10    that Mr. LaPinta has set forth here, $4.5 million, for

11    someone who is involved in an alleged money laundering

12    scheme, involving amounts far surpassing that, that may

13    simply be the price of his freedom in order for him to

14    flee the country and he may have much more money that is

15    available to him in order to live, even losing $4.5

16    million and could obviously seek to make whole anyone who

17    lost money as a result of posting something.              I don't
18    know what all of their assets are, in any event, but even

19    assuming that this would be a substantial impact on their

20    financial well-being, based upon their own assets, the

21    money that he has available to him for himself and his

22    family in my view is overwhelming.

23                That's combined with what appears to be -- at

24    least again, this is based on the government proffer and

25    Mr. LaPinta I know doesn't have access to what the




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 29 of 51 PageID #: 160



                                                                                29
                                    Proceedings

  1   government is relying on but I am always willing to re-

  2   open it, if Mr. LaPinta comes back to me and tells me

  3   what the government has proffered about the strength of

  4   the case is inaccurate but they're relying on electronic

  5   surveillance, Custom border searches, undercover

  6   dealings, which they proffer has the defendant directly

  7   involved with being the manager of this large money
  8   laundering operation and it includes recorded

  9   conversations with undercovers, so it appears to be a

10    very strong case based upon the government's proffer of

11    its evidence.

12                The defendant although obviously there's no

13    mandatory minimums or anything like that in this case,

14    given the amounts that are alleged for purposes of the

15    money laundering statute and guidelines, the government

16    is estimating, he is looking at an advisory range of

17    life, although it would be limited by the statutory
18    maximum, which is for all the counts together, 65 years

19    which is a -- essentially would be a life sentence.

20                So he's facing significant penalties in what

21    appears to be a strong case, has access to enormous

22    amounts of monies, including overseas, so I don't believe

23    there are any conditions or combination of conditions

24    that could reasonably assure this Court that he will show

25    up if I were to release him on bail.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 30 of 51 PageID #: 161



                                                                                30
                                    Proceedings

  1               On the issue of home detention, I don't view

  2   that as a deterrent for somebody who really wants to flee

  3   and has the money and the access to -- ability to flee

  4   because nobody could -- if he was on a bracelet, he could

  5   cut the bracelet and have a head start and it would be

  6   very hard to find someone if they got a head start.                So I

  7   don't really think home detention can assure the Court
  8   that he wouldn't flee.

  9               I also believe, and the issue of danger

10    obviously is his -- there are no drug charges.               There's

11    no alleged violence of any type.           However, given the

12    nature of these charges, which involve not just money

13    laundering for any type of illegal activity -- you know,

14    the specified activity here is that it's drug proceeds

15    and I believe that the laundering of drug proceeds

16    provides the mechanism for drugs to be distributed and

17    that someone who is involved in large-scale money
18    laundering as it relates to drug proceeds does pose a

19    danger to the community.

20                And again, on bail, even from home detention,

21    it would be difficult, if not impossible to really

22    monitor whether someone was continuing to be involved in

23    that type of activity when you have such a large-scale

24    network involving so many bank accounts, inside and

25    outside of the United States, there would be no way to be




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 31 of 51 PageID #: 162



                                                                                31
                                    Proceedings

  1   able to reasonably assure that someone didn't continue

  2   their involvement in money laundering, especially as I

  3   said, you have an operation as to -- alleged to be of

  4   this complexity and magnitude.           So I am detaining him as

  5   well, by clear and convincing evidence for that reason.

  6               And as I said, Mr. LaPinta, this is without

  7   prejudice to you or another lawyer coming back and if
  8   there's something about that I relied on in my analysis

  9   based upon what's been proffered to me, that over time

10    appears to not be accurate, I am always willing to look

11    at it again, all right?

12                Although I would say on this issue of

13    representation, I'm looking at the pretrial services

14    report, his assets are -- his net worth is $1.9 million.

15    So that's obviously not going to qualify, so maybe -- I

16    know this was done quickly and maybe there is more to the

17    liabilities part of it but --
18                MR. LAPINTA:      Well, most if not all of that is

19    subject to forfeiture --

20                THE COURT:      Okay.

21                MR. LAPINTA:      -- contained in the claim --

22                THE COURT:      All right.

23                MR. LAPINTA:      -- the indictment.

24                THE COURT:      Well, again, you can have

25    discussion with him about that and you could submit a




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 32 of 51 PageID #: 163



                                                                                32
                                    Proceedings

  1   letter to me on it with an affidavit.            We'll deal with

  2   that in that way, okay?

  3               MR. LAPINTA:      Yes, your Honor.

  4               THE COURT:      All right.     Ms. Bartling, you can

  5   go ahead.

  6               MS. BARTLING:       Thank you.     Your Honor, with

  7   respect to my client, Abdulrahman Khwaja, he's 62-years-
  8   old, as the pretrial report indicates.             He is a citizen

  9   of the United States.        He does not have dual citizenship

10    in any other country.        He's lived in New York for 35

11    years and he's actually lived at his Syosset address

12    where he owns that home since 1994.

13                He has four children.         They are all here in

14    support of him and they were all born in this country, as

15    well.   He is the sole supporter of his family.

16                I want to address the detention memo, your

17    Honor, from the government.          With respect to the flight
18    risk, as you can see in the indictment, there is quite a

19    large amount of bank accounts and real property that's

20    been subject to forfeiture.

21                That being said, my client doesn't appear and

22    doesn't seem to have access to any financial means in

23    order to flee the country.         That said, there could be

24    conditions that could be put in place such as ankle

25    monitoring or whatever needs to be put in place to ensure




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 33 of 51 PageID #: 164



                                                                                33
                                    Proceedings

  1   his return to court, being that he does not have

  2   financial means to flee, he wouldn't be a flight risk.

  3               More importantly, with respect to the risk of -

  4   - I'm sorry, the danger to the community, as Mr. Ryan

  5   discussed that these allegations here involved drugs and

  6   money laundering, Mr. Ryan indicates, I believe -- I am

  7   not sure if he did on the record, but had indicated at
  8   one point that there was an involvement in over 13

  9   surveillances.      That's concerning to me that there were

10    over 13 surveillances done and if there was that large

11    number and no drug deals had gone -- happened in that

12    surveillance, I would think that a drug charge would have

13    been charged in that amount of surveillances.

14                That said, as the Court indicated, this is not

15    a presumption case.       It's not a drug case at all.           It's

16    actually a financial case and conditions can be met to

17    ensure his return.
18                In addition to that, most importantly, my

19    client's business is separate from Enayatullah Khwaja's

20    business.    He does not have a business in Saudi Arabia

21    and the detention memo written by the government seems to

22    group the two of them together as one stronger argument

23    for a risk of flight and danger to community but if you

24    refer to page 3, the main paragraphs relating to the

25    danger to the community, the first, you specifically --




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 34 of 51 PageID #: 165



                                                                                34
                                    Proceedings

  1   which is what the Court addressed, involved meetings in

  2   hotel parking lots, as well as money laundering, of drug

  3   involvement.

  4               My client is not a -- appears to be involved or

  5   mentioned in that paragraph.          In fact, he's mentioned in

  6   the following paragraph where they discuss structuring,

  7   which as we know, are charges related to financial crimes
  8   and not of danger to the community.

  9               In addition, the following sentence which I

10    believe is used to further the government's argument for

11    a danger to the community, indicates that he was stopped

12    and offered a bribe to Customs agents.

13                My concern with that being an argument that he

14    is a danger, I don't see charges that he was brought --

15    that he was arrested or charged at any point with bribing

16    of Customs agents which was obviously a crime.

17                That said, these reasons under danger to the
18    community don't seem to support a permanent detention

19    that no conditions can be met in order to return his --

20    to ensure his return to court.

21                In addition, I am able, at this point, to

22    introduce two properties as a package at this point which

23    can total approximately over $2 million.             They are not

24    related to any of the family members.            They're not

25    related to any of the companies or anything listed in the




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 35 of 51 PageID #: 166



                                                                                35
                                    Proceedings

  1   subject of forfeiture here.

  2                It's my understanding one of them is my

  3   client's son's wife's father, if the Court followed.                 In

  4   addition to that, the other one is my client's brother

  5   who has no connection to -- anything to do with this --

  6   the instant nature -- the nature of the instant offense.

  7                In addition to that, your Honor, I believe that
  8   there are conditions that can be met.            He can be wearing

  9   a bracelet.     He could be forced to just contact with --

10    do business contacts within the United States.

11                 In addition to that, he does not have a company

12    in Saudi Arabia.      He does not need to travel.          The Court

13    can put some sort of ban and we can surrender passports

14    and we can do all sorts of things in order for him to

15    maintain contact with only this jurisdiction and we're

16    able to do that.      He can still support his family and

17    make a living while on home detainment.
18                 And for these reasons, we believe that he is

19    not a flight risk and that he is not a danger to the

20    community.

21                 THE COURT:     Let me just -- before I hear from

22    Mr. Ryan, I mean you're trying to distinguish the proof,

23    I guess, from Enayatullah Khwaja's proof but there is in

24    the government's letter, they say on 13 occasions, your

25    client's companies received wires, in which agents acting




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 36 of 51 PageID #: 167



                                                                                36
                                    Proceedings

  1   as undercovers were directed by the drug dealers to

  2   transport money from drug sales to those companies, in

  3   order to have them sent to South America.             Do you see

  4   where I am reading that on page 3?

  5                So there does appear to be proof that his

  6   company was being utilized for drug dealers to funnel

  7   money into South America, right?           Or am I misreading
  8   that?

  9                MR. RYAN:    That is correct, Judge.         In those

10    particular undercover operations of the DEA and the

11    homeland security were based on completely separate

12    investigations, not involving an investigation at that

13    time, into money laundering but into the various

14    different drug operations around the United States.

15                 The one commonality of all of them is that the

16    drug dealers told the undercover DEA agents or homeland

17    security agents to transfer the drug money to this
18    defendant's companies in Florida, at which point the

19    company was identified as being the primary money

20    launderer between the United States and various South

21    American suppliers and cartels that were moving cocaine

22    and heroin into the United States.

23                 THE COURT:     I mean, these companies that are

24    listed in paragraph 3 of the indictment, are his

25    companies.     These aren't --




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 37 of 51 PageID #: 168



                                                                                37
                                    Proceedings

  1               MR. RYAN:     Those are his companies that he owns

  2   and controls, not Mr. Enayatullah -- not the co-

  3   defendants.

  4               THE COURT:      All right.

  5               MR. RYAN:     It's all part of the same conspiracy

  6   but this is what the -- it's split up in the letter as to

  7   the particular conduct of each set of companies that they
  8   control.

  9               THE COURT:      Okay.    I don't know if you want --

10    is there anything -- before I make a decision, is there

11    anything else you want to respond to that Ms. Bartling

12    said?

13                MR. RYAN:     No, Judge, I would just repeat the

14    arguments of pretrial services and the standards and

15    findings that you found for the co-defendant.

16                THE COURT:      All right.     I don't know if you

17    want to address that point.
18                MS. BARTLING:       No, your Honor.

19                THE COURT:      Okay.    I'm also detaining

20    Abdulrahman Khwaja.       I'm not going to repeat all the

21    grounds that I have already stated.            Almost everything I

22    said with respect to Enayatullah Khwaja applies to

23    Abdulrahman Khwaja in terms of, you know, his sentence,

24    the exposure he faces, the strength of the case and the

25    nature of the alleged scheme, in terms of the funneling




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 38 of 51 PageID #: 169



                                                                                38
                                    Proceedings

  1   of vast sums of money overseas, millions and millions of

  2   dollars, the government puts in the letter, that with

  3   respect to this particular defendant, there was

  4   structuring over $3 million into numerous bank accounts,

  5   over $32 million dollars in third-party transactions

  6   passed through his companies returning to South America.

  7               So all of those reasons apply and although
  8   again, that's a significant package and one distinction

  9   is that he does not have any type of status in a foreign

10    country, as the co-defendant doesn't have a business

11    overseas, I don't think that that impacts the Court's

12    overall analysis that there are no conditions or

13    combination of conditions that can reasonably assure that

14    Abdulrahman Khwaja would appear in court and again, my

15    analysis with respect to home detention, bracelets is the

16    same.   I don't think that they will prevent someone who

17    wants to flee and has the ability to flee financially and
18    otherwise, and so I don't believe that that addresses the

19    Court's concerns.

20                I do also find for the same reasons that he is

21    a danger to the community by clear and convincing

22    evidence based upon the nature of the charges, combined

23    with the government's proffer, that drug dealers on more

24    than one occasion, 13 different occasions, were directing

25    an undercover, posing as a drug dealer, that the money




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 39 of 51 PageID #: 170



                                                                                39
                                    Proceedings

  1   should be funneled through this defendant's companies.

  2               So I believe for the reasons already indicated,

  3   that large-scale funneling of drug proceeds creates a

  4   danger to the community because it allows the drug

  5   business to flourish.         So for those reasons, I am

  6   detaining him on both grounds.          All right?

  7               And Mr. Obedin?
  8               MR. OBEDIN:      Thank you, your Honor.         First I

  9   would like to point to the pretrial report and their

10    recommendation which is that Ms. Rhamatzada be released

11    on a substantial bond secured by property and co-signed

12    by responsible sureties, of which we have both with a

13    number of conditions, which we agree with and consent to

14    and feel are significant enough to ensure that she will

15    return each and every court date and not be a danger to

16    the community or a risk of flight.

17                She has lived here in the United States for
18    over 30 years.      She is a U.S. citizen, as is her husband,

19    as are her children, as are all her family who all live

20    here on Long Island.       She has no ties to any foreign

21    country.

22                Again, she has four children ages 16, 14, 12

23    and 8 and I would say, your Honor, that any risk of

24    flight is canceled out by the fact that she would

25    certainly not leave her children behind and it would not




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 40 of 51 PageID #: 171



                                                                                40
                                    Proceedings

  1   be so easy for an individual to take an entire family and

  2   flee, while it might be easy for one person individually

  3   to do that.

  4                With regard to the government's letter, when

  5   they speak of danger to the community, they specifically

  6   do not indicate that she is a danger to the community.

  7   They speak specifically of the two gentlemen who have
  8   already had their bail applications heard by the Court

  9   and I believe that that is correct.            Clearly,

10    individually on her own, she is not a danger to the

11    community.     She -- even by the allegations, was not an

12    organizer, was not a manager, did not run these

13    businesses, even based on the proffer of the government

14    and the indictment, she worked there, did paperwork for

15    the company.

16                 I have three homes, none of which are part of

17    the forfeiture allegations in the indictment.               The first
18    being her own home, where she lives with her husband who

19    is here and her four children.          That home has

20    approximately $800,000 in equity.

21                 Then there is her brother who lives in

22    Farmingdale.     He is a doctor at St. Catherine's Medical

23    Center.    His wife is also an M.D. here on Long Island.

24    They live in their home with four young children and

25    their home is also worth approximately $800,000 in




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 41 of 51 PageID #: 172



                                                                                41
                                    Proceedings

  1   equity.

  2               And finally, her husband's brother who lives in

  3   Kings Park with his wife and their child and that home is

  4   worth approximately $650,000, so that's approximately

  5   $2.1 or $2.2 million.

  6               THE COURT:      Wait, who is the last one?         What

  7   relationship?
  8               MR. OBEDIN:      That's her brother-in-law.          It's

  9   her husband's brother --

10                THE COURT:      Okay.

11                MR. LAPINTA:      -- who lives in Kings Park.          None

12    of those individuals are -- have anything to do with this

13    -- the allegations in these indictment and they are

14    prepared to put up their homes and sign personally on her

15    behalf.

16                I think given those circumstances, the fact

17    that pretrial makes their recommendation and we are in
18    agreement with all of the conditions, I think that is a

19    substantial enough package to ensure the safety of the

20    community, ensure that she will remain here in the

21    Eastern District of New York and I would ask your Honor

22    to grant that package.

23                THE COURT:      All right.     Mr. Ryan?

24                MR. RYAN:     Judge, the defendant is president of

25    two of the companies in which the undercover operations




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 42 of 51 PageID #: 173



                                                                                42
                                    Proceedings

  1   of the agents were involved in transporting the money,

  2   the agents in Florida that are owned by Abdulrahman.

  3   She's the president of those companies and involved in

  4   that, as an officer.

  5               Also the pretrial services report indicates

  6   that she is a -- has an ownership interest in 10

  7   companies that she knows nothing about and could not give
  8   values for or even names for, other than one.

  9               It's our belief that these are, based on what

10    we have been able to trace out and the way that Khwaja

11    family distributes monies amongst themselves from the

12    companies, that we have been able to seize or lien the

13    bank accounts of, that this is all subject to potential

14    forfeiture and seizure and we would -- this package would

15    need to be reviewed and detailed by the agents and myself

16    before we could even come to a reasonable determination

17    as to whether it's acceptable or not.
18                And so we don't believe that a bail package

19    could be set today, given the lack of background and

20    information that has been provided to us at this late

21    date.

22                THE COURT:      Well, let me just -- in terms of, I

23    know you say that -- she is the president of the

24    companies but the indictment alleges that she is

25    basically a bookkeeper, right?          You're not alleging that




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 43 of 51 PageID #: 174



                                                                                43
                                    Proceedings

  1   she is --

  2               MR. RYAN:     Yes, but, Judge, the nature of the

  3   booking is the -- when the customs audit occurred within

  4   the last year in Florida, the way the nature of the books

  5   are, they could not identify the source of funds for the

  6   various shipments or the -- they were unable to identify

  7   who -- the people who were paying for whatever shipments
  8   they were making, were not the people who were receiving

  9   it.   It was all third-party payments and they were not

10    able -- the way the books are kept is they're moved from

11    company to company within the Khwaja enterprise, so that

12    it's impossible to tell who is the ownership or who is

13    the control, or who is the nature of the money that it

14    comes from.

15                And we do know from other indictments and other

16    arrests we've made, that the true ownership of the money

17    is completely different third parties who have been
18    ordered or directed the money be sent to the Khwajas, to

19    then be shipped as phones to South America where it's

20    sold and delivered to them.

21                She is the one that maintains the double sets

22    of books and records that help show who the true owner of

23    and the person that they have to get the money to is,

24    which is separate and apart from what they report to

25    Customs and what they report in any of the shipping




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 44 of 51 PageID #: 175



                                                                                44
                                    Proceedings

  1   labels or any of the other public records that have been

  2   available.

  3                So her position puts her in a position to know

  4   that they're money laundering, to know that the money is

  5   not going to the people that they're shipping the phones

  6   to.

  7                THE COURT:     What's the nature of your proof
  8   against her?

  9                MR. RYAN:    The nature of the proof again is

10    both the electronic eavesdropping that we have occurred,

11    as well as the audit that was made by the Customs

12    individuals of the companies that she is president of and

13    that she was involved in in Florida, as well as the fact

14    that third-party deliveries of bulk cash had been made to

15    companies under her control.

16                 THE COURT:     What evidence do you have regarding

17    her sharing the proceeds?         I know you said she has an
18    ownership interest in the ten companies but what do you

19    know about her sharing in the proceeds?

20                 MR. RYAN:    It's our understanding that the --

21    we don't have -- and that's what the search today will

22    help uncover but we do know how the family distributes

23    ownership is in sort of a pro rata sharing business,

24    based on the family -- that's why -- it's a closely-held

25    family corporation, Judge.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 45 of 51 PageID #: 176



                                                                                45
                                    Proceedings

  1                THE COURT:     What search warrants are you doing

  2   today?

  3                MR. RYAN:    Today, we're doing search warrants

  4   on all the companies here on Long Island, which is listed

  5   on -- in the indictment on paragraph 2 and 3, and all the

  6   companies in Florida are also being searched as we speak.

  7                THE COURT:     All right.     Do you want to respond
  8   to that, Mr. Obedin?       Is there anything you want to

  9   respond to?     I do have concerns about ownership in ten

10    companies and that gives me some pause.

11                 MR. OBEDIN:     Yes, your Honor.       That's something

12    that is mentioned apparently in the pretrial report.

13    It's not mentioned in the government's proffer.               It's not

14    mentioned in anything that they're directly stating to

15    the Court in regards to being a danger or a risk of

16    flight.

17                 And I don't believe that Mr. Ryan has given you
18    anything than generalizations regarding that now.                You

19    certainly didn't given any specifics regarding my client.

20    He gave some generalizations that this is how the

21    "family", he uses that I guess, "family" maintains their

22    closely held businesses but my opinion is the same as

23    what your reaction was, that she is really a bookkeeper

24    and if she is listed as president, that's certainly in

25    name only.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 46 of 51 PageID #: 177



                                                                                46
                                    Proceedings

  1               THE COURT:      All right.     This is what I am going

  2   to do.   First of all, I don't think based upon the

  3   indictment and the government's proffer in their letter,

  4   they don't -- there's really no -- there's insufficient

  5   evidence that she is a danger to the community based upon

  6   her involvement in a much larger scheme.             It appears

  7   whatever her title is, that she acts at the direction of
  8   other family members, including the co-defendants.                So I

  9   don't really have a concern that especially when them

10    being detained, that if I were to release her, that

11    somehow she would run, you know, a vast money laundering

12    operation on her own.

13                So I am not going to detain her based upon risk

14    of flight (sic) but I am going to detain her, at least

15    for today, as a -- I'm not going to detain her as a

16    danger to the community but I am going to detain her as a

17    risk of flight because first of all, obviously the
18    exposure that she is facing, even though she is not the

19    head of this alleged operation, is still going to be

20    significant and my biggest concern at this point, is just

21    to get a better understanding of what access, based upon

22    her involvement in these companies, she would have to

23    large sums of money at this point.

24                Based upon the proffer, although it is

25    certainly not detailed, there is a concern that this bail




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 47 of 51 PageID #: 178



                                                                                47
                                    Proceedings

  1   package, although it's significant, may not be adequate

  2   to reasonably assure that she will appear in court

  3   because of her position with these other companies and

  4   ownership interest in these companies and potential

  5   access to larger sums of cash, so if -- I am going to ask

  6   that this counsel, that you put on the record, that he

  7   come tomorrow, I am going to ask the government -- I am
  8   going to want more detail, Mr. Ryan, tomorrow with

  9   respect to Ms. Rahimi (sic) because I think this is

10    obviously a much closer question on risk of flight,

11    given --

12                MR. OBEDIN:      Your Honor, excuse me, it's Ms.

13    Rhamatzada.

14                THE COURT:      I mean -- I am sorry, it's late.

15    Ms. Rhamatzada.      So, I think the government is going to

16    have to come back with more detail and maybe after

17    speaking to Mr. Obedin or her retained counsel, there
18    might be a way of addressing whatever concerns the

19    government has with additional security.             This seems to

20    be substantial to me and maybe sufficient, absent some

21    either result of the searches today.            I don't know how

22    much information you'll get quickly or more detailed

23    information from the government that she has in bank

24    accounts or elsewhere, access to large amounts of cash.

25    If the government doesn't supply that, my intention would




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 48 of 51 PageID #: 179



                                                                                48
                                    Proceedings

  1   be to release her either on this package or something

  2   close to it with home detention and electronic

  3   monitoring, okay?       Understood?

  4               MR. RYAN:     Absolutely, Judge.

  5               THE COURT:      All right.     So we'll put it on for

  6   tomorrow for that defendant only.           Obviously, no one else

  7   -- I'm not going to have any of the other defendants
  8   produced tomorrow.

  9               What time, Michelle?

10                THE CLERK:      1 o'clock.

11                THE COURT:      1 o'clock for Ms. Rhamatzada.

12                MR. OBEDIN:      Okay.

13                THE COURT:      So I am entering the temporary

14    order of detention until tomorrow.            All right.

15                Are there any other issues today from the

16    government?

17                MR. RYAN:     No, Judge.      I believe that
18    completes --

19                THE COURT:      I'm going to ask you -- you

20    submitted the order and said it's going to be on an

21    oral --

22                MR. RYAN:     Except for the unsealing --

23                THE COURT:      Yeah, I want you to put in a

24    written application rather than just --

25                MR. RYAN:     All right.




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 49 of 51 PageID #: 180



                                                                                49
                                    Proceedings

  1                THE COURT:     Okay?

  2                MR. RYAN:    I will submit one tomorrow, Judge.

  3                THE COURT:     All right.     Anything else from any

  4   defense counsel?      And again, for the counsel who may want

  5   to stay in the case, you have to discuss with the

  6   defendants and their family whether or not they really

  7   can qualify and I will wait to hear back from you, okay?
  8                MR. NELSON:     Your Honor, I would only note that

  9   during the course of the detention hearings, I did have

10    the opportunity to complete a financial affidavit with my

11    client that I submitted to the Court.

12                 THE COURT:     Okay.    Let me look at it.

13    (Pause)

14                 THE COURT:     So the home is -- what's the equity

15    in that home?

16                 MR. NELSON:     It appears to be somewhere in the

17    area of $600,000, your Honor.
18                 THE COURT:     And the annual income is $60,000,

19    is that --

20                 MR. NELSON:     It's approximately $60 to $70,000

21    a year.

22                 THE COURT:     Yes, I mean to me that's a large

23    sum of money we're talking, both in terms of income and

24    I'm trying to read the top part here, because the $60,000

25    is other income?




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 50 of 51 PageID #: 181



                                                                                50
                                    Proceedings

  1               MR. NELSON:      That is dividend income she

  2   receives and then she receives approximately $4 to $5,000

  3   a month in income.

  4               THE COURT:      Yes, I am not sure she is going to

  5   be able to -- if you home that has over $500,000 in

  6   equity and $60,000 a year coming in in other income, I

  7   don't think that qualifies.          All right?
  8               MR. NELSON:      I will appear at the next

  9   appearance, your Honor, and I guess a definitive decision

10    will be made.

11                THE COURT:      Yes, you'll continue in the case

12    until she can find someone but obviously, she should

13    start looking, okay?

14                MR. NELSON:      Yes.

15                THE COURT:      All right.     Anything else?

16                MR. LAPINTA:      Nothing, your Honor.

17                THE COURT:      All right.     Thank you.
18                       (Matter concluded)

19                             -o0o-

20

21

22

23

24

25




                         Transcriptions Plus II, Inc.
Case 2:18-cr-00607-JMA Document 40 Filed 11/26/18 Page 51 of 51 PageID #: 182



                                                                                51

  1
                  C    E    R    T    I   F    I    C    A    T    E



                  I, LINDA FERRARA, hereby certify that the

      foregoing transcript of the said proceedings is a true

      and accurate transcript from the electronic sound-

      recording of the proceedings reduced to typewriting in

      the above-entitled matter.


                  I FURTHER CERTIFY that I am not a relative or

      employee or attorney or counsel of any of the parties,

      nor a relative or employee of such attorney or counsel,

      or financially interested directly or indirectly in this

      action.



                  IN WITNESS WHEREOF, I hereunto set my hand this

      20th day of November, 2018.




                                      AAERT CET**D 656

                                      Transcriptions Plus II, Inc.




                           Transcriptions Plus II, Inc.
